Case 2:20-cv-11236-RGK-PLA Document 3-5 Filed 12/11/20 Page 1 of 7 Page ID #:758




     EXHIBIT 25
Case 2:20-cv-11236-RGK-PLA Document 3-5 Filed 12/11/20 Page 2 of 7 Page ID #:759

                                                                                          Attorneys at Law Ltd
                                                                         BWB              Rechtsanwatte AG




    VIA DHL

    Prestige Trust Company Ltd.
    P. O. Box 826, Brown Hill
    St. John ' s Parish
    Nevis




    Vaduz, 15 May 2020 RW / PK




    Savannah Advisors Inc .



     Dear Sir or Madam,


    We hereby inform you that we legally represent Ms . Natalia Dozortseva, REDACTED
    REDACTED , Saint - Paul - de- Vence, 06570 France . A copy of the respective power of attor -
    ney is enclosed .

    On behalf of our client we are approaching you regarding the above - mentioned Savannah
    Advisors Inc. ( " Savannah " ) which you act as a registered agent for and which Mr . Thomas
    Wilhelm, Mr . Nikolaus Wilhelm and Codex Services S . A are the directors of .

     As is known to you, 100% of the shares in Savannah are held by the Alpha Trust, c/o CTX
     Treuhand Aktiengesellschaft ( " CTX " ), 9490 Vaduz, Principality of Liechtenstein . Originally,
     the trustee of the Alpha Trust was said CTX, a company represented by Mr . Thomals Wil-
     helm and Mr . Nikolaus Wilhelm . The Alpha Trust had been set up and CTX had been ap-
     pointed by Mr . Ashot Egiazaryan.

     In 2018 Mr . Vitaly Smagin, a creditor of Mr . Egiazaryan, managed to obtain a decision of
     the Liechtenstein Courts stating that the rights which Mr . Egiazaryan has as settlor, pro -
     tector and beneficiary towards CTX as trustee of the Alpha Trust are seized in favour of
     him ( " seizure order " ) . Subsequently, Mr . Smagin applied to the court for authority to ex -
     ploit these rights . The Liechtenstein Court of First Instance then rendered a decision al-
     lowing Mr . Smagin to exploit the rights seized, including, amongst others, the right to dis-
     miss CTX and the right to appoint new trustees ( " exploitation order " ) . This decision has
     been appealed by Mr . Egiazaryan and, therefore, is not final .


      BATLINER WANGER BATLINER
      Rechtsanwatte AG
                                   Am Schragen Weg 2
                                   Postfach 105
                                                         LI-9490 Vaduz
                                                         Liechtenstein
                                                                          officeObwb.li
                                                                          www.bwb .li
                                                                                              ,mm / 42 ]
                                                                                             F +423 239 78 79
Case 2:20-cv-11236-RGK-PLA Document 3-5 Filed 12/11/20 Page 3 of 7 Page ID #:760
     2
                                                                       BWB            Rechtsanwalte AG
                                                                                      Attorneys at Law Ltd




     In spite of the pending appeal and in spite of the fact that only the rights of Mr. Egiazaryan
     towards CTX have been seized, Mr . Smagin has already dismissed CTX and has also ap -
     pointed Mr . Rudolf Schachle and Mr . Raphael Nascher, both domiciled in REDACTED   ,
     Principality of Liechtenstein, as new trustees .

     The fact that only the rights of Mr . Egiazaryan towards CTX are subject of the seizure
     means that Mr . Egiazaryan has not lost his rights in general in the trust, but only to the
     extent that CTX is concerned . Therefore, after the dismissal of CTX by Mr . Smagin, Mr .
     Egiazaryan was entitled to appoint new trustees . He has done so by nominating our client
     as trustee of the Alpha Trust . We are enclosing a copy of the relevant appointment reso-
     lution for your information.


     Further, Mr . Smagin was not allowed to nominate Mr . Schachle and Mr . Nascher as such
     an action contradicts the wording of the seizure order which says, as mentioned, that only
     the rights of Mr . Egiazaryan towards CTX are affected . Therefore, the appointment of Mr .
     Schachle and Mr . Nascher by Mr . Smagin is not valid in our opinion either . We assume that
     the Court of Second Instance will issue a judgment in this sense and correct the exploita-
     tion order of the Court of First Instance .


     In any case, for the reasons mentioned, on behalf of our client we hereby request you to
     refrain from any actions with regard to the assets, shares and management of Savannah
     without the explicit consent of our client until a final judgment is rendered by the Liech-
     tenstein courts in this matter .


     Further, we inform you that we are instructed to examine the facts of the case for their
     criminal relevance, if necessary together with a local law firm, should you disregard the
     appointment of our client as trustee of the Alpha Trust .

    Thank you for your cooperation .

    Kind regards,



    Philipp Kj

    Enel , mentioned




                                                                                         [ND2/43]
          Case 2:20-cv-11236-RGK-PLA Document 3-5 Filed 12/11/20 Page 4 of 7 Page ID #:761



      -                 -
Gmail Savannah Advisors the Alpha Trust                               https://mail .google.com /mail / u/2? ik =648343ab0a&view= pt&search =all...




                 Gmail                                                        Natalia Dozortseva <alphatrust. nd@ gmail.com>



          Savannah Advisors - the Alpha Trust
          Natalia Dozortseva <REDACTED @ gmail. com>                                                            1 July 2020 at 15:39
          To: REDACTED@ generalcorporate.com

           Dear Mr Wessell,

           My name is Natalia Dozortseva. I am trustee of the Alpha Trust, which owns a St Kitts and Nevis company Savannah
           Advisors Inc.
           Prestige Trust Company is its Registered agent at the moment.
           Can we speak about the company and what is going on with it?
           Please let me know when and by which number I can call you.

           Kind regards,
           Natalia Dozortseva




                                                                                                                 [ND2/44]
 1 of 1                                                                                                                            - -
                                                                                                                                 17 Aug 20, 11 :26
        Case 2:20-cv-11236-RGK-PLA Document 3-5 Filed 12/11/20 Page 5 of 7 Page ID #:762


Gmail - Savannah Advisors - the Alpha Trust                             https://mail .google.com /mail / u/2? ik =648343ab0a&view= pt&search =ali...




                  Gmail                                                         Natalia Dozortseva <alphatrust.nd@gmail.com>



         Savannah Advisors - the Alpha Trust
         Kevin W <REDACTED@generalcorporate.com>                                                                  1 July 2020 at 18 : 58
         To : Natalia Dozortseva <REDACTED @gmail.com>

           Natalia,

           Yes please call me. I am glad to help.

           Sincerely,
           Kevin Wessell

           General Corporate Services, Inc.®
           1-800-COMPANY ® / Companies Incorporated®
           Tel. 1-800-COMPANY (1- 800-266-7269)
           Tel. 1-661-253-3303
           www. generalcorporate .com

           www. 1800company.com
           www.assetprotectionplanners.com
           www.companiesinc.com
           www. offshorecompany.com
           www. offshorecorporation.com

           Three rules of success in life:
           1. Do right
           2. Do your best
           3. Show people you care

           This message is intended only for the use of the individual or entity to which it is addressed and may contain
           information that is privileged, confidential, or exempt from disclosure under applicable Federal or State Law. Our
           terms Any information contained herein has been obtained from sources believed to be reliable. However, the writer
           is not offering tax, legal or other professional advice. If such advice is needed the services of the appropriate
           practicing professional person should be sought.



           > On Jul 1, 2020, at 9:39 AM , Natalia Dozortseva <REDACTED @ gmail.com> wrote:
           >
           > Dear Mr Wessell,
           >
           > My name is Natalia Dozortseva . I am trustee of the Alpha Trust, which owns a St Kitts and Nevis company
           Savannah Advisors Inc.
           > Prestige Trust Company is its Registered agent at the moment.
           > Can we speak about the company and what is going on with it?
           > Please let me know when and by which number I can call you.
           >
           > Kind regards,
           > Natalia Dozortseva




                                                                                                                [ ND2/45]
1 oft
                                                                                                                                   - -
                                                                                                                                17 Aug 20, 11 :27
          Case 2:20-cv-11236-RGK-PLA Document 3-5 Filed 12/11/20 Page 6 of 7 Page ID #:763


      -                       -
Gmail Savannah Advisors the Alpha Trust                                   https://mail.google.com /mail /u/2? ik =648343ab0a&view= pt&search=all...




                       Gmail                                                      Natalia Dozortseva <alphatrust.nd@ gmail .com>



          Savannah Advisors - the Alpha Trust
          Natalia Dozortseva <alphatrust .nd@ gmail.com>                                      2 July 2020 at 23:23
          To: Kevin W <REDACTED@ generalcorporate.com>, REDACTED@ prestigetrustco. com
          Cc: NATASHA GREY <REDACTED@gmail.com>, Isabelle MOY <REDACTED @ cms-pcm.com>, Thomas Struth - Kieber
          Nuener Struth <T.Struth@ kns-law.li>

                                                                                                                  Confidential and
           Privileged


           Dear Sirs,

           It's Natalia Dozortseva , a lawyer and trustee of the Alpha Trust, which owns a St Kitts and Nevis company Savannah
           Advisors Inc.
           Thank you very much for your email and letter from your lawyer Mr. Edward Ryals.

           Dear Kevin,
           I' d like to thank you for the conference call that was held 15 min ago, where you explained in details Prestige's
           position as a firm that always complies with the law and would never assist the fraudulent party.

            As we explained to you, we' re filing an ex-parte application to the St Kitts and Nevis court.
            I' d be very grateful if you could send me today exact names of current shareholders of Savannah Advisors Inc.
            I need this information for the court, because the hostile party whom we accuse of fraud, doesn't give us any
            information, documents and does not respond to our requests.
            I put on copy to this email my lawyers from St Kitts and Nevis, Monaco and Liechtenstein.
            I attached to this email the letter that was sent today by my lawyers from CMS to CMB bank where Savannah
            Advisors holds the account .

            Kind regards and waiting to hear from you,
            Natalia Dozortseva
            [Quoted text hidden]


              .   *
             Jl 132K
                      200702 Enel to email Letter to CMB CTR . pdf




                                                                                                                   [ ND2/46]
 1 of 1                                                                                                                                   -
                                                                                                                                  17- Aug 20, 11 :30
          Case 2:20-cv-11236-RGK-PLA Document 3-5 Filed 12/11/20 Page 7 of 7 Page ID #:764


Gmail - Savannah Advisors                                                       https://mail.google.com / mail /u/2?ik =648343ab0a&view= pt&search=all...




                   Gmail                                                                Natalia Dozortseva <alphatrust. nd@ gmail.com>



          Savannah Advisors
          H. Edward Ryals <ed@generalcorporate.com>                                                                       15 July 2020 at 17:19
          To: alphatrust.nd@ gmail.com

           As discussed, please find attached the correspondence that we discussed.

           Thanks


           Sincerely,

           H. Edward Ryals
           Attorney at Law

           General Corporate Services, Inc.
           Tel. +1-954-400-1050

           www. generalcorporate. com

            www. assetprotectionplanners. com
            www.1800company. com
            www.companiesinc.com
            www.offshorecompany.com
            www.offshorecorporation . com

            This message is intended only for the use of the individual or entity to which it is addressed and may contain information that is
            privileged, confidential, or exempt from disclosure under applicable Federal or State Law. Any information contained herein has
            been obtained from sources believed to be reliable. However, the writer is not offering tax, legal or other professional advice. If
            such advice is needed the services of the appropriate practicing professional person should be sought.

                 Prestige Trust - Savannah Advisors - Officer and Director Dispute . pdf
             -1 1115 K




                                                                                                                           [ND2/50]
                                                                                                                                             15 -Jul-20, 17:29
 1 of 1
